DETAILED ACTION
This is in reply to an amendment filed on June 8, 2021 and an interview on September 1, 2021 regarding Application No. 16/340,989.  Applicants amended claim 8 and added new claims 15-17.  Claims 8, 10, 11, and 15-17 are pending.


Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Authorization for the amendments was given by Applicants’ representative Yoshiko Ito on September 2, 2021.

The application has been amended as agreed to as follows:

8.  (Currently Amended) A head-up display device comprising: 
a case accommodating therein: 
[[1)]] a projector which projects light for displaying an image; 
[[2)]] a control board which controls the projector;
[[3)]] a reflecting mirror that reflects the light projected from the projector; and
[[4)]] a holder to which the reflecting mirror attached; 
a lid body detachably attached to an upper part of the case to cover the upper part of the case, the lid body comprising:
[[1)]] an opening that allows the light projected from the projector to be emitted outside the head-up display device; and
[[2)]] a light-shielding wall that prevents external light from entering the reflecting mirror from outside the head-up display device through the opening, the light-shielding wall comprising a light intake hole that allows part of the external light to pass through,

[[5)]] a light-receiving sensor that detects the external light that passed through the light intake hole; and
[[6)]] a sensor holding portion to which the light-receiving sensor is attached, 
wherein the light-receiving sensor is connected to the control board accommodated in the case via a connecting member, 
wherein the holder protrudes from an inner wall of the case and has a first surface and a second surface directly behind and on a rear surface of the first surface,   
wherein the reflecting mirror is directly attached onto the first surface of the protruding holder while the sensor holding portion is directly attached onto the second surface of the protruding holder such that the sensor holding portion protrudes from the second surface of the protruding holder to arrange the protruding holder between the sensor holding portion and the reflecting mirror, and
wherein the sensor holding portion along with the light-receiving sensor continues to be attached onto the second surface of the protruding holder even when the lid body including the light-shielding wall is detached from the upper part of the case.


11.  (Currently Amended)  The head-up display device according to claim 8, 
wherein the case further accommodates therein:
a concave mirror that reflects the light reflected from the reflecting mirror; and
a light-shielding body that extends from the reflecting mirror toward the concave mirror, 
wherein a front surface of the light-shielding body faces the reflecting mirror, the concave mirror, and the opening, and
wherein a back surface of the light-shielding body faces the control board.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 8, the prior art of record teaches a head-up display device but does not teach:
A head-up display device comprising: 
a case accommodating therein: 
a projector which projects light for displaying an image; 
a control board which controls the projector;
a reflecting mirror that reflects the light projected from the projector; and
a holder to which the reflecting mirror attached; 
a lid body detachably attached to an upper part of the case to cover the upper part of the case, the lid body comprising:
an opening that allows the light projected from the projector to be emitted outside the head-up display device; and
a light-shielding wall that prevents external light from entering the reflecting mirror from outside the head-up display device through the opening, the light-shielding wall comprising a light intake hole that allows part of the external light to pass through,
wherein the case further accommodates therein: 
a light-receiving sensor that detects the external light that passed through the light intake hole; and
a sensor holding portion to which the light-receiving sensor is attached, 
wherein the light-receiving sensor is connected to the control board accommodated in the case via a connecting member, 
wherein the holder protrudes from an inner wall of the case and has a first surface and a second surface directly behind and on a rear surface of the first surface,   
wherein the reflecting mirror is directly attached onto the first surface of the protruding holder while the sensor holding portion is directly attached onto the 
wherein the sensor holding portion along with the light-receiving sensor continues to be attached onto the second surface of the protruding holder even when the lid body including the light-shielding wall is detached from the upper part of the case.

Accordingly, independent claim 8 is allowed over the prior art of record.  In addition, dependent claims 10, 11, and 15-17 are allowed over the prior art of record.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        9/7/21